DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludlow (US 20160158820).
Regarding claim 1, Ludlow discloses a method (Fig. 1-10) for forming an annular object (Fig. 10), comprising: providing a frustoconical preform (4) extending axially along an axis (1), wherein a sidewall of the frustoconical preform is angularly offset (see Fig. 1: 4 is offset from 1) from the axis by a preform angle; externally drawing the frustoconical preform over an outer surface of a punch (2) and an outer surface of a die clamp (6) to provide an externally drawn body, wherein the outer surface of the die clamp is angularly offset (see Fig. 1) from the axis by a die clamp angle (angle of 6); mating a die (7) with the die clamp to provide a die assembly (6 & 7), wherein the externally drawn body is clamped radially between the die and the die clamp; and translating (see Fig. 4-6) the die assembly axially along the axis and into a bore (center bore of 2) of the punch to at least partially internally draw the externally drawn body against an inner surface of the punch.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the die clamp angle that to be different than the preform angle as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Ludlow teaches the method of claim 1.
Ludlow is silent to wherein the die clamp angle is less than the preform angle. However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the die clamp angle to be less than the preform angle as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Ludlow teaches the method of claim 1. 
Ludlow is silent to wherein the die clamp angle is between fifteen degrees and twenty-five degrees. However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Ludlow teaches the method of claim 1.
Ludlow is silent to wherein the preform angle is between twenty-five degrees and forty degrees.  However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the preform angle to be twenty-five degrees and forty degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 Regarding claim 5, Ludlow teaches the method of claim 1, further comprising: clamping the frustoconical preform with an external die assembly (3, 5); and translating (see Fig. 3-4) the external die assembly axially along the axis to at least partially externally draw the frustoconical preform over at least one of the outer surface of the punch or the outer surface of the die clamp.  
Regarding claim 6, Ludlow teaches the method of claim 5, wherein the external die assembly includes an inner clamp member (3) and an outer clamp member (5); the frustoconical 
Ludlow is silent to the outer surface of the inner clamp member is angularly offset from the axis by an external die angle that is different that the die clamp angle. However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of the inner clamp member to be angularly offset from the axis by an external die angle that is different that the die clamp angle as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Ludlow teaches the method of claim 6.
Ludlow is silent to wherein the external die angle is equal to the preform angle.  However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the external die angle to be equal to the preform angle as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 9, Ludlow discloses the method of claim 1, wherein the annular object comprises an inlet lip of an aircraft propulsion system nacelle ([0111] first sentence: leading edge of a nacelle).  
Regarding claim 10, Ludlow discloses the method of claim 1.
Ludlow teaches annealing the preform [0091]. However, Ludlow fail to teach annealing the externally drawn body following the translating of the die assembly.  
Examiner takes official notice that annealing the workpiece either before or after the draw forming is well known in the art of sheet metal deforming. Therefore it would have been obvious to of ordinary skill in the art at the time of the invention to anneal the externally drawn body following the translating of the die assembly.  
Regarding claim 11, Ludlow discloses a method (Fig. 1-10) for forming an annular object (Fig. 10), comprising: clamping a frustoconical preform with an external die assembly (3, 5), wherein a surface of the external die assembly abutted against the frustoconical preform is angularly offset (See Fig. 1) from an axis (1) by an external die angle (angle of 3); translating the external die assembly axially along the axis to externally draw the frustoconical preform over an outer surface (32) of a punch (2) and an outer surface of an internal die clamp (6) to provide an externally drawn body (see Fig. 9-10), wherein the outer surface of the internal die clamp is angularly offset (see Fig. 1) from the axis by a die clamp angle (angle of 6); mating an internal die (7) with the internal die clamp to provide an internal die assembly, wherein the externally drawn body is clamped radially (see Fig. 2-3) between the internal die and the internal die clamp; and translating (see Fig. 3-6) the internal die assembly axially along the axis and into a bore of 
Ludlow is silent to the die clamp angle that is different than the external die angle. However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the die clamp angle to be different than the external die angle as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, Ludlow discloses the method of claim 11.
Ludlow is silent to wherein the die clamp angle is less than the external die angle. However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the die clamp angle to be less than the external die angle as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, Ludlow discloses the method of claim 11.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the die clamp angle to be greater than fifteen degrees and less than twenty-five degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, Ludlow discloses the method of claim 11.
Ludlow is silent to wherein the external die angle is greater than twenty-five degrees and less than forty degrees. However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the external die angle to be greater than twenty-five degrees and less than forty degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, Ludlow discloses the method of claim 11, wherein a sidewall of the frustoconical preform (side wall of 4) is angularly offset from the axis (1) by a preform angle.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the external die angle to be greater than twenty-five degrees and less than forty degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, Ludlow discloses the method of claim 11, wherein the external die assembly includes an inner clamp member (3) and an outer clamp member (5); the surface of the external die assembly is an outer surface (outer surface of 3) of the inner clamp member; and the frustoconical preform is clamped between the outer surface of the inner clamp member and an inner surface (inner surface of 5) of the outer clamp member.  
Regarding claim 17, Ludlow discloses the method of claim 11, wherein the frustoconical preform is formed from metal [0108].  
Regarding claim 18, Ludlow discloses the method of claim 11, wherein the annular object is configured as an inlet structure of a nacelle ([0111] leading edge of nacelle) for an aircraft propulsion system (nacelle is for aircraft propulsion system).  
Regarding claim 19, Ludlow discloses an assembly (Fig. 1-10) for forming an annular object (Fig. 10), comprising: a punch (2), an external die assembly (3,5) and an internal die assembly (6,7) that comprises an internal die clamp (6) and an internal die (7); the external die assembly configured to clamp onto a frustoconical preform (see Fig. 3), and the external die 
Ludlow is silent to the die clamp angle that is different than the external die angle. However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the die clamp angle to be different than the external die angle as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, Ludlow discloses the assembly of claim 19. 

However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the die clamp angle to be greater than fifteen degrees and less than twenty-five degrees; and the external die angle to be greater than twenty-five degrees and less than forty degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180236526, US 9021848, US 20180093316 teach similar method/apparatus for forming an annular object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725